Citation Nr: 1229420	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  98-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1997 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied the claim for service connection for PTSD.  

During the course of the appeal, jurisdiction over the Veteran's claim was transferred to the RO in Jackson, Mississippi, which is currently VA's Agency of Original Jurisdiction (AOJ).  

In December 1999, the veteran was afforded a hearing at the Board before an Acting Veterans Law Judge (AVLJ) who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of that hearing has been associated with the file.  The AVLJ has since left the Board.  In February 2012, the Veteran's representative stated the Veteran declined an opportunity for a new hearing.  

A decision was rendered by the Board on this claim and other claims in August 2008.  In March 2011, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the claim for service connection for PTSD due to a regulation change while the appeal was pending and affirmed the remainder of the Board decision.  

The appeal is REMANDED to the AOJ for actions in compliance with the Court's Order.  VA will notify the appellant if further action is required on his part.  


REMAND

Per the Court's Order, the Veteran's claim for service connection for PTSD is to be readjudicated under the new PTSD regulation, 38 C.F.R. § 3.304(f)(3) (2011).  The Board is bound by the Court's decision.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  The Board finds that further development is necessary at this time in order to comply with the Court's decision.  

Several documents from the Social Security Administration (SSA) are in the file.  (See, for example, a July 2000 SSA continuing disability determination.)  In a statement received in January 2001, the Veteran asserted that he is receiving Social Security Disability payments due to his diagnosed PTSD.  There is no showing in the file that SSA records have been requested.  Where there is actual notice to VA that the appellant is receiving disability benefits from the Social Security Administration (SSA), VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  Accordingly, while the case is on remand, the AOJ should request SSA records and associate the response with the file.  

Additionally, in August 2002, the Veteran sent authorization and consent forms for several clinicians (Dr. Robert M. Patterson, Dr. Jean Smith-Wooley and Betty Jean Wiesman, MSW).  Although some statements from these clinicians are in the file, there is no showing that a request was made for these records.  While the case is on remand, the AOJ should send the Veteran new authorization and consent forms for these clinicians so that a request for their records may be made.  

Accordingly, the case is REMANDED for the following action: 

1.  Request SSA disability records for the Veteran.  Associate the records or any negative response with the file.  

2.  With any necessary assistance from the Veteran request records from Dr. Robert M. Patterson, Dr. Jean Smith-Wooley and Betty Jean Wiesman, MSW (see August 2002 authorization and consent forms in Volume 12 of the claims file).  Associate new records or any negative response with the file.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence and in accordance with current VA regulations relating to claims for service connection for PTSD.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

By this remand the Board intimates on opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

